     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 1 of 20 Page ID #:1




     Timothy Snowball, Cal Bar No. 317379
1    tsnowball@freedomfoundation.com
2    Elena Ives, Cal Bar No. 331159
     eives@freedomfoundation.com
3    Freedom Foundation
     PO Box 552
4    Olympia, WA 98507
     Telephone: (360) 956-3482
5
     Facsimile: (360) 352-1874
6
     Attorneys for Plaintiff
7
8
9
                       UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
     GLENN LAIRD, individual,
12                                                  Case No.:
                         Plaintiff,
13

14     v.                                           COMPLAINT FOR
                                                    DECLARATORY JUDGMENT,
15   UNITED TEACHERS LOS ANGELES,                   INJUNCTIVE RELIEF, AND
     a labor organization; LOS ANGELES              DAMAGES FOR VIOLATION OF
16   UNIFIED SCHOOL DISTRICT, a                     CIVIL RIGHTS.
17   political subdivision of the State of          [42 U.S.C. § 1983]
     California; and XAVIER BECERRA in
18   his official capacity as Attorney General of
     California,
19
                         Defendants.
20
21
22
23
      COMPLAINT
24    NO.                                                       P.O. Box 552, Olympia, WA 98507
                                           1                    P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 2 of 20 Page ID #:2




1                                    INTRODUCTION
2          Glenn Laird has witnessed students strangled, stabbed, and even shot to death

3    in his thirty-eight years as a public-school teacher. In many cases, the ready presence
4    of campus police officers was the difference between life and death. When his local

5    union, United Teachers of Los Angeles (UTLA), joined a public campaign to

6    “defund the police” and remove officers from campus, Mr. Laird vehemently
7    disagreed. Mr. Laird resigned his membership and sought to end the dues payments

8    UTLA used for political speech Mr. Laird morally opposes.

9          Mr. Laird had intentionally crossed out a narrow “opt-out window” provision
10   prior to signing and returning his membership application. Instead of releasing him,

11   UTLA continued to insist that the Los Angeles Unified School District (the District)

12   divert Mr. Laird’s lawfully earned wages to UTLA pursuant to state law and their
13   collective bargaining agreement (CBA). UTLA told Mr. Laird that pursuant to the

14   terms of his membership application, he was unable to immediately resign his

15   membership, ignoring the deleted agreement to the window. The District and UTLA,
16   empowered and authorized by state statutes and the CBA, continued to confiscate

17   Mr. Laird’s money without his affirmative consent until the inapplicable opt-out

18   window period was reached.
19         This continued state action violated Mr. Laird’s First Amendment right not to

20   have his wages forcibly taken and used for political speech with which he

21   vehemently disagrees, absent voluntary, intelligent, and knowing consent to waive
22   that right. Janus v. AFSCME, Council 31, 138 S. Ct. 2448, 2486 (2018).

23
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                            2                            P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 3 of 20 Page ID #:3




1    Additionally, the continued deductions violated Mr. Laird’s right to procedural and
2    substantive due process. For these reasons, Mr. Laird brings this lawsuit under 42

3    U.S.C. § 1983 to recover his unconstitutionally seized wages, and to vindicate his
4    First Amendment rights as recognized by the United States Supreme Court.

5                             JURISDICTION AND VENUE

6           1.     This action arises under the First and Fourteenth Amendments to the
7    United States Constitution, 42 U.S.C. § 1983 (action for deprivation of federal civil

8    rights), and 28 U.S.C. §§ 2201-2202 (action for declaratory relief).

9           2.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1331
10   (federal question jurisdiction), and 28 U.S.C. § 1343 (jurisdiction for deprivation of

11   federal civil rights).

12          3.     Venue is proper in Court because a substantial portion of the events
13   giving rise to the claims occurred in Los Angeles County within the Central District

14   of California. 28 U.S.C. § 1391(b)(2).

15                                        PARTIES
16          4.     Plaintiff Glenn Laird is a high school teacher and, prior to May 2020,

17   was a dues paying UTLA member for thirty-eight years. Mr. Laird resides in

18   Glendale, California. Mr. Laird seeks relief pursuant to the Civil Rights Act, 42.
19   U.S.C., § 1983, for declaratory and injunctive relief, compensatory and nominal

20   damages, and any other remedy this Court deems proper.

21          5.     Defendant United Teachers Los Angeles is the exclusive bargaining
22   representative for Mr. Laird’s bargaining unit. Under California state law, Cal. Educ.

23
      COMPLAINT
24    NO.                                                               P.O. Box 552, Olympia, WA 98507
                                            3                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 4 of 20 Page ID #:4




1    Code § 45060, and the terms of the applicable collective bargaining agreement,1
2    UTLA is empowered to represent whether employees have affirmatively consented

3    to have union dues withdrawn from their pay. The Union office is located at 3303
4    Wilshire Blvd., 10th Floor, Los Angeles, CA 90010.

5             6.      Defendant Los Angeles Unified School District is a political

6    subdivision in the State of California. Under California state law, Cal. Educ. Code §
7    45060, and the terms of the applicable collective bargaining agreement, the District

8    is responsible for deducting dues from public employee’s wages and remitting the

9    dues to UTLA. The District’s office is located at 333 S Beaudry Ave., Los Angeles,
10   CA 90017.

11            7.      Defendant Xavier Becerra, California’s Attorney General, is sued in his

12   official capacity as the representative of the State of California charged with the
13   enforcement of state laws, including the provisions challenged in this case. His

14   address for service of process is 300 South Spring Street, Los Angeles, California,

15   90013 in Los Angeles County.
16                                      FACTUAL ALLEGATIONS

17   A. Glenn Laird: Dedicated teacher and former UTLA representative.

18            8.      Mr. Laird has been a California teacher since January 1983, for over 38
19   years.

20            9.      Mr. Laird began teaching at Eagle Rock High School in 1994, after

21
22
     1
      2019 – 2022 Agreement, Los Angeles Unified School District and United Teachers Los Angeles, (last visited Mar.
23   11, 2021), https://www.utla.net/sites/default/files/2019-2022_utla-lausd_collective_bargaining_agreement.pdf

         COMPLAINT
24       NO.                                                                                P.O. Box 552, Olympia, WA 98507
                                                       4                                    P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 5 of 20 Page ID #:5




1    beginning his career at Richard E. Byrd Junior High School and Fairfax High
2    School.

3               10.      For the past 27 years, Mr. Laird has operated Eagle Rock High School’s
4    Graphics Lab, which focuses on teaching students graphic design, visual advertising,

5    and digital marketing.

6               11.      For decades Mr. Laird trained and took teams of students to “Skills
7    USA Competitions,” which focus on developing students for future careers in skilled

8    technical professions.2

9               12.      Over the course of his career, Mr. Laird has taught approximately
10   sixteen to seventeen thousand students.

11              13.      Mr. Laird became a dues-paying member of UTLA when he first began

12   teaching in 1983.
13              14.      For twelve years during this period, Mr. Laird served as UTLA’s

14   assigned co-representative at Eagle Rock High School.

15              15.      In this role, Mr. Laird helped members understand and enforce their
16   contractual rights under applicable collective bargaining agreements.

17              16.      Until two years ago, Mr. Laird supported UTLA’s efforts to ensure

18   teachers in the District received fair pay increases.
19              17.      He participated in rallies, meetings, and even picket lines on and off

20   campus.

21
22
23   2
         About, SkillsUSA, https://www.skillsusa.org/ (last visited Mar. 11, 2021).

         COMPLAINT
24       NO.                                                                          P.O. Box 552, Olympia, WA 98507
                                                            5                         P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 6 of 20 Page ID #:6




1    B. Glenn Laird experienced on-campus violence.
2          18.    Mr. Laird personally experienced multiple incidents of violence on

3    campus in which law enforcement officers’ presence benefited the health and safety
4    of his students.

5          19.    In one of his first teaching positions, two of Mr. Laird’s students got

6    into a fistfight in his classroom.
7          20.    Eventually, one of the students pulled a boxcutter from the pocket of

8    his pants and slashed the other student across his face and eyes, causing severe

9    bleeding.
10         21.    Within a minute of the altercation beginning, a campus police officer

11   entered the classroom and intervened, eventually arresting the student with the

12   weapon.
13         22.    On September 12, 1986, Tony Thompson, a former student of Mr.

14   Laird, was shot and killed on the campus of Fairfax High School.

15         23.    Tony was visiting campus to meet with one of his former special
16   education teachers that helped him get into college.

17         24.    While Tony was on campus, he asked a current student, Shawn

18   Christopher Boykin, about using a public payphone.
19         25.    This interaction devolved into a confrontation in which Boykin and

20   another then current student, Andre West, chased Tony up the stairs and through the

21   hallways of the school.
22         26.    Eventually, West fired several shots at Tony, one of which struck him

23
      COMPLAINT
24    NO.                                                               P.O. Box 552, Olympia, WA 98507
                                           6                            P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 7 of 20 Page ID #:7




1    in the back and entered his heart, killing him.3 Campus police responded to the
2    situation immediately.

3             27.     One of the officers attempted to save Tony’s life by giving him CPR,
4    while another pursued Boykin and West.

5             28.     To protect his students, Mr. Laird locked his classroom door and

6    sheltered in place with the students for over four hours.
7             29.     Mr. Laird was one of only a handful of teachers from Eagle Rock High

8    School that attended Tony’s funeral to pay their respects.

9             30.     It was an extremely significant and tragic moment in Mr. Laird’s
10   teaching career, and after the shooting death of Tony Thompson, Mr. Laird fiercely

11   supported keeping a continued police presence on campus to be able to deal with

12   threats to student safety on a moment’s notice.
13            31.     As recently as 2020, a student in Mr. Laird’s classroom attempted to

14   strangle another student to death. Fortunately, the police arrived, and the victim’s

15   life was saved.
16            32.     Campus safety has now deteriorated to the point that Mr. Laird installed

17   a peep hole in the door of his classroom, so that in the event of an emergency, he can

18   see anyone outside his classroom trying to get inside.
19   C. Glenn Laird opposes UTLA’s anti-police advocacy.

20            33.     In early 2020, Mr. Laird saw several communications from UTLA

21
22
     3
      Terry Pristin, 2 Gang Members Plead Guilty to Killing Youth at Fairfax High School, L.A. TIMES (Oct. 8, 1987),
23   https://www.latimes.com/archives/la-xpm-1987-10-08-me-12892-story.html (last visited Mar. 11, 2021).

         COMPLAINT
24       NO.                                                                                P.O. Box 552, Olympia, WA 98507
                                                       7                                    P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 8 of 20 Page ID #:8




1    through emails, social media, and other public statements, expressing support for the
2    “Defund the Police” movement.

3          34.    Specifically, these UTLA communications advocated to remove police
4    officers from campus. E.g., Exhibit A.

5          35.    Several of these UTLA communications also contained rhetoric

6    accusing police of being murderers and a force for evil in society.
7          36.    During this period, UTLA officials even appeared on “Zoom” video

8    conference calls while wearing anti-police tee shirts.

9          37.    Given his past experiences with violence occurring on campus, these
10   statements and actions caused Mr. Laird extreme anguish, since Mr. Laird is morally

11   opposed to defunding the police and removing them from campus.

12         38.    Mr. Laird is grateful to have a police presence on campus to keep his
13   students and himself safe when unfortunate, but unavoidable, violence occurs.

14         39.    Based on this opposition to UTLA’s speech, Mr. Laird decided to

15   terminate his UTLA membership and ends his dues payments.
16   D. Mr. Laird’s contractual relationship with UTLA Changes in 2018.

17        40.     Pursuant to Cal. Ed. Code § 45060, the District will deduct union

18   membership dues from an employee’s paycheck, prior to the employee receiving the
19   full amount of the lawfully earned wages.

20        41.     The amount deducted is the “amount which it has been requested in a

21   revocable written authorization by the employee to deduct for the purpose of paying
22   the dues of the employee for membership in any local professional organization or

23
      COMPLAINT
24    NO.                                                              P.O. Box 552, Olympia, WA 98507
                                           8                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 9 of 20 Page ID #:9




1    in any statewide professional organization.” Cal. Ed. Code § 45060.
2              42.          The employee may terminate their dues deductions “in writing and [the

3    revocation] shall be effective provided the revocation complies with the terms of the
4    written authorization.” Id.

5              43.          Further, pursuant to the agreement collectively bargained between the

6    District and UTLA, “The District shall deduct UTLA dues from the salary of each
7    employee who has submitted a written authorization. Such an authorization shall

8    continue in effect unless revoked in writing by the employee…A deposit

9    approximating the amount of dues so deducted shall be remitted to UTLA on payday,
10   and the reconciled amount will be supplied to UTLA within 30 days after the

11   deductions are made, together with a list of affected employees.”4

12             44.          Until early 2018, pursuant to prior dues authorization cards, the District
13   deducted dues monthly from Mr. Laird’s paychecks.

14             45.          The language in these earlier dues authorization cards signed by Mr.

15   Laird remained consistent throughout the years Mr. Laird was a member of UTLA,
16   and did not contain explicit language restricting members’ ability to resign to opt-

17   out windows.

18             46.          But in early 2018, UTLA made a “big deal” claiming the anticipated
19   Janus decision would be “a terrible thing that was going to destroy unions across the

20   country.”

21             47.          During faculty meetings attended by union representatives, UTLA
22
23   4
         Supra n.1 at 14.

         COMPLAINT
24       NO.                                                                       P.O. Box 552, Olympia, WA 98507
                                                      9                            P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 10 of 20 Page ID #:10




1    decided that it needed to put into place a strategy to thwart the effect of the Supreme
2    Court’s likely decision.

3          48.    Part of this process was creating a modified membership and dues
4    authorization agreement that for the first time included a strict opt-out window in

5    which members would be allowed to exercise their First Amendment rights to

6    dissociate from UTLA only during a narrow annual period.
7          49.    On February 2, 2018, UTLA presented Mr. Laird with a dues

8    authorization card that now included a narrow annual opt-out period. Exhibit B.

9          50.    When Mr. Laird reviewed this new authorization, he disagreed with the
10   opt out window language.

11         51.    On February 11, 2018, Mr. Laird took a sharpie marker and struck out

12   the requirement the deduction authorization be irrevocable only at certain times.
13   Exhibit B.

14
15
16
17         52.    This authorization was accepted by UTLA, and became the operative

18   agreement governing Mr. Laird’s UTLA membership.

19         53.    Pursuant to this agreement, UTLA instructed the District to continue to

20   deduct dues from Mr. Laird’s paychecks and remit those monies to UTLA, as

21   authorized by Cal. Educ. Code § 45060.

22         54.    The District subsequently took $89.54 a month from Mr. Laird’s

23   paychecks and sent it to UTLA to be expended on political speech.
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                            10                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 11 of 20 Page ID #:11




1    E. UTLA and the District refused to allow Mr. Laird to resign his membership.
2          55.     On June 12, 2020, Mr. Laird sent a letter to UTLA ending his

3    membership pursuant to the terms of his authorization and instructing UTLA
4    immediately to end his dues authorization with the District.

5          56.     Even though Mr. Laird resigned his membership, UTLA refused to

6    release him from his membership and cease taking his lawfully earned wages.
7          57.     On June 23, 2020, UTLA responded with a letter refusing Mr. Laird’s

8    request, stating instead that he was legally bound by the deleted window period

9    provision in his membership agreement. Exhibit C.
10         58.     In support of this contention, UTLA sent Mr. Laird a copy of the

11   agreement he had previously signed.

12         59.     This copy of the agreement showed that Mr. Laird had specifically
13   struck out the window period language. Exhibit B.

14
15
16
17         60.     UTLA did not instruct the District to stop seizing unauthorized dues

18   from Mr. Laird’s paychecks.

19         61.     UTLA continued to represent his membership and affirmative consent

20   to the District.

21         62.     Pursuant to Cal. Ed. Code 45060, and the terms of the applicable CBA,

22   the District continued to withdraw $89.54 a month from Mr. Laird’s pay, and

23
      COMPLAINT
24    NO.                                                             P.O. Box 552, Olympia, WA 98507
                                           11                         P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 12 of 20 Page ID #:12




1    subsequently send it to UTLA without Mr. Laird’s affirmative consent.
2          63.    On July 7, 2020, Mr. Laird sent a second letter to UTLA, again ending

3    his membership pursuant to the terms of his agreement and instructing UTLA
4    immediately to end his dues authorization with the District. Exhibit D.

5          64.    UTLA again refused his request. Exhibit E.

6          65.    In August 2020, Mr. Laird exchanged emails with Marcos F.
7    Hernandez, Chief Labor & Employment Counsel of the Los Angeles Unified School

8    District.

9          66.    Mr. Laird asked Hernandez whether the District would stop taking his
10   money and sending it to UTLA against his will. Exhibit F.

11         67.    Mr. Hernandez responded that “[t]he District complies with both the

12   Janus decision and Education Code section 45060 governing dues deductions for
13   California public school employers,” and suggested Mr. Laird go talk to UTLA.

14         68.    From May 2020 to December 2020, UTLA and the District acted in

15   concert to confiscate $626.78 from Mr. Laird’s monthly legally earned wages.
16         69.    The District diverted this money to UTLA for use in political advocacy,

17   and other policy promotion to which Mr. Laird is morally opposed.

18   F. Glenn Laird finally allowed to resign his UTLA membership.
19         70.    Faced with no choice, on December 14, 2020, Mr. Laird submitted a

20   third letter to UTLA attempted to end his membership and dues deduction. Exhibit

21   G.
22         71.    Because this letter was received during the opt-out period, which

23
      COMPLAINT
24    NO.                                                              P.O. Box 552, Olympia, WA 98507
                                           12                          P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 13 of 20 Page ID #:13




1    nonetheless was inapplicable to Mr. Laird’s membership agreement, on December
2    22, 2020, UTLA allowed Mr. Laird to end his membership and deductions. Exhibit

3    H.
4          72.    This letter informed Mr. Laird that there would still be a dues deduction

5    taken from his check for the month of January, but that the money would be returned

6    to him at some unspecified date. Id.
7          73.    Mr. Laird was told that after January all dues deductions would cease.

8    Id.

9          74.    To this date, Mr. Laird has not received back the $89.54 withdrawn
10   from his paycheck by the District in January and sent to UTLA for use in political

11   speech to which Mr. Laird morally opposes.

12         75.    The controversy between the Defendants and Mr. Laird is a definite and
13   concrete dispute concerning the legal relations of parties with adverse legal interests.

14         76.    The dispute is real and substantial, as UTLA still retains $716.32 of Mr.

15   Laird’s money for use in political advocacy to which Mr. Laird is morally opposed,
16   as authorized by California law and the applicable CBA, and as the Defendants

17   maintain is constitutional.

18         77.    Permanent injunctive relief is appropriate, as Mr. Laird is suffering a
19   continuing irreparable harm and injury inherent in a violation of First and Fourteenth

20   Amendment rights, for which there is no adequate remedy at law.

21         78.    The declaratory relief sought is not based on a hypothetical state of
22   facts, nor would it amount to a mere advisory opinion, as the parties dispute the

23
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                            13                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 14 of 20 Page ID #:14




1    legality of ongoing retention of approximately $716.32 of Mr. Laird’s money
2    without his affirmative consent.

3          79.      As a result of the foregoing, an actual and justiciable controversy exists
4    between Mr. Laird and the Defendants regarding their respective legal rights, and

5    the matter is ripe for judicial review.

6                                               COUNT I
7                 42. U.S.C. § 1983 for Violation of the Right to Freedom of Speech

8          80.      Mr. Laird incorporates the allegations contained in paragraphs 1 – 79.

9          81.      Under the First Amendment, the government cannot take money from
10   public employees’ wages to pay union dues or fees without the employees’ voluntary

11   and informed affirmative waiver of their First Amendment right to be free of

12   compelled funding of objectionable speech, demonstrated by clear and compelling
13   evidence. Janus v. AFSCME, 138 S. Ct. 2448.

14         82.      Mr. Laird specifically struck out the portion of his previous

15   membership authorization which UTLA maintains prevented him from resigning his
16   membership and ending his dues deductions at will.

17         83.      Mr. Laird objects to, and has not affirmatively consented to, UTLA’s

18   political speech.
19         84.      Cal. Educ. Code § 45060 and the CBA between the District and UTLA

20   violate the First Amendment, on their face and as applied to Mr. Laird.

21         85.      Defendants have compelled Mr. Laird to financially support UTLA’s
22   political speech without his affirmative waiver of his First Amendment rights.

23
      COMPLAINT
24    NO.                                                                  P.O. Box 552, Olympia, WA 98507
                                               14                          P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 15 of 20 Page ID #:15




1          86.    Defendants have harmed Mr. Laird by diverting his lawfully earned
2    wages to UTLA, which uses those funds to engage in political speech.

3          87.    Defendants acted under color of state law and pursuant to the applicable
4    CBA and Cal. Educ. Code § 45060 to seize Mr. Laird’s wages without his

5    affirmative consent.

6                                     COUNT II
         42 U.S.C. § 1983 for the Deprivation of Liberty and Property Interests
7                             Without Due Process of Law
8          88.    Mr. Laird incorporates the allegations contained in paragraphs 1 – 87.

9          89.    The Fourteenth Amendment requires the provision of adequate
10   procedures before an individual is deprived of life, liberty, or property.

11         90.    Mr. Laird has a cognizable liberty interest in his First Amendment

12   rights.
13         91.    Mr. Laird has a cognizable property interest in the wages confiscated

14   by the Defendants without his affirmative consent.

15         92.    Defendants’ scheme for the seizure of dues for use in UTLA’s
16   objectionable political speech does not include any procedural protections sufficient

17   to meet the requirements of the Due Process Clause.

18         93.    Neither California law nor the applicable CBA establish any procedures
19   to convey notice to Mr. Laird before the District seized his wages without his

20   affirmative consent and remitted those monies to UTLA for use in political speech.

21         94.    Neither California law nor the applicable CBA establish any procedures
22   to provide Mr. Laird with any pre-deprivation or post-deprivation hearing or other

23
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                            15                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 16 of 20 Page ID #:16




1    opportunity to object to the seizure of his wages for use in UTLA’s objectionable
2    political speech without his affirmative consent.

3          95.    Because it lacks the necessary procedural safeguards to protect Mr.
4    Laird’s First Amendment and property interests, Defendants’ dues deduction

5    scheme, on its face and as applied, violates Mr. Laird’s right to procedural due

6    process.
7          96.    Pursuant to state law, Cal. Educ. Code § 45060, and the applicable

8    CBA, the District jointly acted with UTLA to deny Mr. Laird his procedural due

9    process rights.
10                                     COUNT III
        42 U.S.C. § 1983 for the Inherently Arbitrary Deprivation of Free Speech
11                                  Liberty Interests
12         97.    Mr. Laird incorporates the allegations contained in paragraphs 1 – 96.
13         98.    The substantive component of the Due Process Clause prohibits

14   restraints on liberty that are inherently arbitrary. Hence, substantive due process thus

15   bars certain government actions regardless of the fairness of the procedures used to
16   implement them.

17         99.    Infringements of substantive due process rights are subject to strict

18   constitutional scrutiny and must be narrowly tailored to serve a compelling state
19   interest.

20         100.   Mr. Laird has a cognizable liberty interest in his First Amendment

21   rights.
22         101.   The sole means available to Mr. Laird and public employees to

23
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                            16                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 17 of 20 Page ID #:17




1    terminate their union memberships and end their dues deductions under Cal. Educ.
2    Code § 45060 and the applicable CBA, requires their termination requests be

3    directed to UTLA.
4          102.   UTLA is inherently biased and financially interested party with an

5    incentive for dues deductions continue, whether an employee has given their

6    affirmative consent or not.
7          103.   UTLA has no incentive to release Mr. Laird, or other comparable

8    situated public employees, from their memberships.

9          104.   Rather, UTLA has a direct financial and legal incentive to represent to
10   the District that Mr. Laird had provided the clear and affirmative consent required

11   by Janus, even when Mr. Laird has affirmatively terminated his agreement and

12   clearly withdrawn his consent.
13         105.   Under these provisions, the District is allowed neither to independently

14   verify whether Mr. Laird affirmatively consented to the deduction of dues from his

15   pay to be remitted to UTLA, nor request he submit a new verifiable authorization.
16         106.   As a result, Defendants’ scheme has the purpose and effect of arbitrarily

17   burdening Mr. Laird’s ability to exercise his First Amendment rights.

18         107.   Mr. Laird has a substantive due process right to exercise his First
19   Amendment rights without suffering the conflict of interest imposed by Defendants’

20   scheme.

21         108.   Because it creates an inherent and arbitrary conflict of interest
22   burdening Mr. Laird’s ability to exercise his First Amendment rights, Defendants’

23
      COMPLAINT
24    NO.                                                               P.O. Box 552, Olympia, WA 98507
                                           17                           P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 18 of 20 Page ID #:18




1    dues deduction scheme, on its face and as applied, violates Mr. Laird’s right to
2    substantive due process.

3          109.   The Defendants had no legitimate, let alone compelling, interest in
4    depriving Mr. Laird of his First Amendment rights.

5          110.   Even if the Defendants’ scheme did have a legitimate or compelling

6    purpose, it is not narrowly tailored to support that interest.
7          111.   Pursuant to state law, Cal. Educ. Code § 45060, and the applicable

8    CBA, the District jointly acted with UTLA to deny Mr. Laird his substantive due

9    process rights.
10                                 PRAYER FOR RELIEF

11         Wherefore, Mr. Laird respectfully requests that this Court:

12   A.    Issue a declaratory judgement:
13         •      That the Defendants’ scheme to seize Mr. Laird’s wages without his

14   affirmative consent under Cal. Educ. Code § 45060 and the applicable CBA, and all

15   other similarly situated employees, is a violation of the First Amendment;
16         •      That the Defendants’ failure to provide Mr. Laird, and similarly situated

17   employees, without prior notice and an opportunity to dispute the seizure of their

18   wages without their affirmative consent, is a violation of the Fourteenth
19   Amendment’s guarantee of procedural due process;

20         •      That the Defendants’ scheme requiring Mr. Laird, and other similarly

21   situated employees, to direct their membership and dues authorization termination
22   requests to a third-party union with a direct financial incentive to continue dues

23
      COMPLAINT
24    NO.                                                                P.O. Box 552, Olympia, WA 98507
                                             18                          P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 19 of 20 Page ID #:19




1    deductions without the employees’ affirmative consent, is inherently arbitrary and a
2    violation of the Fourteenth Amendment’s guarantee of substantive due process.

3    B.    Issue a permanent injunction:
4          •      Enjoining the Defendants from seizing the wages of public employees

5    without their voluntary and informed affirmative consent under Cal. Educ. Code §

6    45060 and the applicable CBA;
7          •      Enjoining the Defendants from agreeing to and enforcing a procedure

8    for deducting money from the pay of public employees that violates the First and

9    Fourteenth Amendments; ordering the Defendants to implement a process providing
10   adequate procedures for confirming public employees’ voluntary and informed

11   affirmative consent prior to the deduction of any money from their pay;

12         •      Enjoining the Defendants from agreeing to and enforcing an inherently
13   arbitrary procedure that violates the First and Fourteenth Amendments; ordering the

14   Defendants to implement a process by which the District must directly confirm

15   public employees’ voluntary and informed affirmative consent prior to the deduction
16   of any money from their pay.

17   C.    Enter a judgment:

18         •      Awarding Mr. Laird compensatory damages in the amount of $716.32
19   for the monies unconstitutionally seized from his pay without his affirmative consent

20   from June 2020 to January 2021;

21         •      Award Mr. Laird compensatory damages for the violation of his First
22   Amendment rights against compelled speech, in an amount to be determined at trial.

23
      COMPLAINT
24    NO.                                                              P.O. Box 552, Olympia, WA 98507
                                           19                          P: 360.956.3482 | F: 360.352.1874
     Case 2:21-cv-02313-FLA-AS Document 1 Filed 03/16/21 Page 20 of 20 Page ID #:20




1          •       Awarding Mr. Laird $1.00 in nominal damages for the deprivation of
2    his First Amendment and Fourteenth Amendment Due Process rights.

3    D.    Other applicable relief:
4          •       Award Mr. Laird his costs and attorneys’ fees under 42 U.S.C. § 1983

5    and § 1988;

6          •       Award Mr. Laird any further relief to which he may be entitled and such
7    other relief as this Court may deem just and proper.

8
9    Date: March 16, 2021
10                                          Respectfully submitted,

11                                          FREEDOM FOUNDATION
12
                                            Timothy Snowball, Cal Bar No. 317379
13                                          Elena Ives, Cal Bar No. 331159
                                            Freedom Foundation
14                                          PO Box 552
                                            Olympia, WA 98507
15
                                            Telephone: (360) 956-3482
16                                          tsnowball@freedomfoundation.com
                                            eives@freedomfoundation.com
17                                          Attorneys for Plaintiff

18
19
20
21
22
23
      COMPLAINT
24    NO.                                                              P.O. Box 552, Olympia, WA 98507
                                            20                         P: 360.956.3482 | F: 360.352.1874
